Mathews, J.

delivered the opinion of the court.
This is a possessory action, in which the plaintiff alleges that he is, and has been for more than one year previous to the commencement of the present suit, in peaceable possession of a lot of ground, situated in the Nuns faubourg, formerly so called, now the city of Lafayette, &c.; and that he has been disturbed in his possession by acts of the defendants. He prays that they may be enjoined from further disturbance and for damages. Judgment was rendered in the court below for the defendants, from which the plaintiff appealed.
The disturbance took place by directions of the constituted authorities of the city of Lafayette, who claim the use of the land in dispute for public purposes. It is a slip of about twenty-five feet wide and two hundred and fifty long, and is shown by the evidence to be between the highway or street in front of the city aforesaid, and the levee, and directly in front of plaintiff’s lot, &c. The record affords proof that he had been in peaceable possession of these premises, for the space of (on or twelve years previous to the disturbance now complained of.
in a possessory tS°n are6 Fn^into' an mcjuiry of titles; ant will not even Xwei'üiatedthe disputed premises is apublic place or port, l1cSuse.d t0 pUb"
When the (lence snows that the locus in quo the highroad™ tow^’ati^and'is consequently subject to private ownership 5 plaintiff be the real owner or the’ premises in n^or^appropriated absolutely to public uses? are questions not Faw^n possessed ry actions.
The court below went into a long investigation of titles un(jer which the respective parties claim both in relation to property and right of use on the part of the defendants, and finally concluded that the lot in dispute was destined for public use, and could not be legallypossessedbyanyindiof the community. We are of opinion that there is error ln the proceedings below, by going into an inquiry of titles in the present action: it is simply possessory. The testimony shows, that the locus in quo is not a part of the high road or street; neither does it cover the levee or towpath: consequently it may be the subject of private ownership, •, . i.i and whether the plaintiff be the real owner or not, whether the place in dispute be public or appropriated absolutely to 0f the public? These questions depend on an t , . , , __ . .. * investigation of titles, which would cause a delay m the administration of justice not permitted by law in a possessory action- See the Code of Practice, art. 47 to 49, and from 53 to 58 inclusive.
& Is therefore .ordered, adjudged and decreed, that the judgment ■ of the District Court be annulled, avoided and reversed: and it is further ordered, adjudged and decreed, that the plaintiff be quieted in his possession of the lot of ground in dispute: and that the defendants be enjoined from , . . , ,. . , disturbing him m his possession by digging up the earth, planting posts, or in any other Inanner; reserving to them the right (if any they have) to bring a petitory action or to institute any other legal process for the purpose of establishing the rights by them claimed in favor of the city of Lafayette, or of the public in general. The defendants and appellees are condemned to pay costs in both courts.